United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-244
Issued: August 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2009 appellant filed a timely appeal from the September 24, 2009
decision of the Office of Workers’ Compensation Programs denying compensation benefits after
March 30, 2009. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, for decisions issued on or after
November 19, 2008, the Board has no jurisdiction to review Office decisions filed more than 180
days from the date of issuance of the Office’s decision.1 The Board has no jurisdiction to review
the April 1, 2009 Office decision terminating appellant’s compensation and medical benefits.
ISSUE
The issue is whether appellant met his burden of proof to establish that he had any
employment-related disability or medical condition after March 30, 2009 causally related to his
May 16, 2007 employment injury.

1

See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On May 17, 2007 appellant, then a 49-year-old letter carrier, filed a traumatic injury
claim for a dog bite on his right ankle on May 16, 2007. The Office accepted his claim for a
right ankle dog bite with complications and acute cellulitis of the right ankle. On October 29,
2007 it expanded the claim to include post-traumatic stress disorder.
In a November 29, 2007 report, Dr. Michael Gotlib, a Board-certified psychiatrist,
reviewed the medical history and provided the results of a mental status examination. He found
that appellant had no psychiatric disability. Appellant could return to his regular duty as a letter
carrier without restrictions.
On January 3, 2008 Ron Rice, Ph.D, an attending licensed clinical psychologist, opined
that appellant still had symptoms of post-traumatic stress disorder and could work in an indoor
setting only.
The Office found a conflict in medical opinion between Dr. Gotlib and Dr. Rice as to
whether appellant had any continuing disability causally related to his accepted post-traumatic
stress disorder. It referred him to Dr. Calmeze H. Dudley, a Board-certified psychiatrist and
impartial medical specialist, for an evaluation to resolve the conflict.
In a January 23, 2009 report, Dr. Dudley reviewed the medical history and provided the
results of a mental status examination. He found no objective evidence of an active psychiatric
illness. There was some evidence of symptom magnification or motive for secondary gain.
Dr. Dudley opined that appellant could return to his letter carrier position and needed no further
psychiatric treatment.
On February 18, 2009 the Office advised appellant of its proposed termination of his
compensation and medical benefits. By decision dated April 1, 2009, it finalized its termination
of his compensation effective March 30, 2009 on the grounds that Dr. Dudley’s report
established that he had no continuing disability or medical condition causally related to his
accepted conditions.
Appellant requested a telephonic hearing that was held on July 24, 2009.
In an August 12, 2009 report, Dr. Rice asserted that Dr. Dudley’s opinion should not be
accorded special weight because he spent only one hour with appellant and did not adequately
explain his finding that appellant did not have post-traumatic stress disorder. He maintained that
appellant continued to experience symptoms of post-traumatic stress disorder.
By decision dated September 24, 2009, the Office hearing representative affirmed the
April 1, 2009 termination decision. He found that the evidence did not establish that appellant

2

had any continuing disability or medical condition causally related to his May 16, 2007 dog
bite.2
LEGAL PRECEDENT
Where the Office meets its burden of proof in justifying termination of compensation
benefits, the burden is on the claimant to establish that any subsequent disability is causally
related to the employment injury.3 In order to prevail, the employee must establish by the weight
of the reliable, probative and substantial evidence that he or she had an employment-related
disability which continued after termination of compensation benefits.4
ANALYSIS
The Board finds that appellant failed to establish that he had any continuing disability or
medical condition after March 30, 2009 causally related to his May 16, 2007 dog bite.
On August 12, 2009 Dr. Rice asserted that Dr. Dudley’s opinion should not be accorded
special weight because he spent insufficient time evaluating appellant and did not adequately
explain his finding that appellant did not have post-traumatic stress disorder. He maintained that
appellant continued to experience symptoms of post-traumatic stress disorder. A subsequent
report submitted by a claimant’s attending physician is insufficient to outweigh the report of the
impartial medical specialist, where the attending physician’s earlier reports had created the
medical conflict that was referred to the impartial medical specialist to resolve.5 Dr. Rice’s
report of August 12, 2009, is not sufficiently detailed nor did it provide new clinical findings to
establish that appellant was in fact disabled from his letter carrier duties after March 30, 2009.
As a result, the supplemental report from Dr. Rice does not overcome the weight accorded to
Dr. Dudley’s opinion. The Office properly affirmed the April 9, 2009 termination decision.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he had
any work-related disability or medical condition after March 30, 2009.

2

Subsequent to the September 24, 2009 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Anna M. Blaine, 26 ECAB 351, 353-54
(1975); see Fred Foster, 1 ECAB 127, 132-33 (1948).
4

I.J., supra note 3; Gary R. Sieber, 46 ECAB 215, 222 (1994); see Wentworth M. Murray, 7 ECAB 570,
572 (1955).
5

See Roger G. Payne, 55 ECAB 535 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 24, 2009 is affirmed.
Issued: August 6, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

